In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Trustees of the New York City Fire Department Pension Fund, dated September 15, 2005, denying the petitioner’s application for accident disability retirement benefits pursuant to the Administrative Code of the City of New York § 13-353, the petitioner appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), dated August 7, 2006, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Credible evidence supports the challenged determination that the petitioner’s disability was not a natural and proximate result of service-related disability (see Administrative Code of the City of New York § 13-353; Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 144-145 [1997]; Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 760-761 [1996]; Matter of Imbriale v Board of Trustees, of N.Y. City Employees’ Retirement Sys., 29 AD3d 995 [2006]; Matter of Aitola v New York City Employees’ Retirement Sys., 25 AD3d 604, 605 [2006]). Accordingly, the Supreme Court correctly denied the petition and dismissed the proceeding. Miller, J.E, Mastro, Lifson and Garni, JJ., concur.